         Case 2:17-cv-02189-JAD-GWF Document 19-1 Filed 10/29/18 Page 1 of 6




1    DAVID J. VAN HAVERMAAT (Cal. Bar No. 175761)
     Email: vanhavermaatd@sec.gov
2    DAVID M. ROSEN (Cal. Bar No. 150880)
     Email: rosend@sec.gov
3
     Attorneys for Plaintiff
4    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
5    Alka N. Patel, Associate Regional Director
     Amy J. Longo, Regional Trial Counsel
6    444 S. Flower Street, Suite 900
     Los Angeles, California 90071
7    Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
8
                           UNITED STATES DISTRICT COURT
9
                                 DISTRICT OF NEVADA
10
11
12   SECURITIES AND EXCHANGE                      Case No. 2:17-cv-2189-JAD-GWF
     COMMISSION,
13                                                [PROPOSED] JUDGMENT AS
14                Plaintiff,                      TO DEFENDANT ROBERT
                                                      Judgment
                                                  CORTEZ       Upon Consent
                                                          MARSHALL
15          vs.
16   ROBERT CORTEZ MARSHALL,
17                                                     ECF No. 19
                  Defendant.
18
19
20
21
22
23
24
25
26
27
28
           Case 2:17-cv-02189-JAD-GWF Document 19-1 Filed 10/29/18 Page 2 of 6




1           The Securities and Exchange Commission (“SEC” or “Commission”) having
2    filed a Complaint and Defendant Robert Cortez Marshall (“Defendant” or
3    “Marshall”) having entered a general appearance; consented to the Court’s
4    jurisdiction over Defendant and the subject matter of this action; consented to entry
5    of this Judgment without admitting or denying the allegations of the Complaint
6    (except as to jurisdiction); waived findings of fact and conclusions of law; and
7    waived any right to appeal from this Judgment:[ECF No. 19]:
8                                                   I.
9           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
10   permanently restrained and enjoined from violating, directly or indirectly, Section
11   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
12   78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
13   any means or instrumentality of interstate commerce, or of the mails, or of any
14   facility of any national securities exchange, in connection with the purchase or sale of
15   any security:
16          (a)      to employ any device, scheme, or artifice to defraud;
17          (b)      to make any untrue statement of a material fact or to omit to state a
18                   material fact necessary in order to make the statements made, in the light
19                   of the circumstances under which they were made, not misleading; or
20          (c)      to engage in any act, practice, or course of business which operates or
21                   would operate as a fraud or deceit upon any person.
22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Judgment by personal service or
25   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
26   (b) other persons in active concert or participation with Defendant or with anyone
27   described in (a).
28   ///

                                                1
         Case 2:17-cv-02189-JAD-GWF Document 19-1 Filed 10/29/18 Page 3 of 6




1                                                II.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
4    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
5    of any security by the use of any means or instruments of transportation or
6    communication in interstate commerce or by use of the mails, directly or indirectly:
7          (a)    to employ any device, scheme, or artifice to defraud;
8          (b)    to obtain money or property by means of any untrue statement of a
9                 material fact or any omission of a material fact necessary in order to
10                make the statements made, in light of the circumstances under which
11                they were made, not misleading; or
12         (c)    to engage in any transaction, practice, or course of business which
13                operates or would operate as a fraud or deceit upon the purchaser.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16   binds the following who receive actual notice of this Judgment by personal service or
17   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
18   (b) other persons in active concert or participation with Defendant or with anyone
19   described in (a).
20                                               III.
21         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
22   Defendant is permanently restrained and enjoined from violating Section 5 of the
23   Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
24   applicable exemption:
25         (a)    Unless a registration statement is in effect as to a security, making use of
26                any means or instruments of transportation or communication in
27                interstate commerce or of the mails to sell such security through the use
28                or medium of any prospectus or otherwise;

                                             2
         Case 2:17-cv-02189-JAD-GWF Document 19-1 Filed 10/29/18 Page 4 of 6




1          (b)    Unless a registration statement is in effect as to a security, carrying or
2                 causing to be carried through the mails or in interstate commerce, by any
3                 means or instruments of transportation, any such security for the purpose
4                 of sale or for delivery after sale; or
5          (c)    Making use of any means or instruments of transportation or
6                 communication in interstate commerce or of the mails to offer to sell or
7                 offer to buy through the use or medium of any prospectus or otherwise
8                 any security, unless a registration statement has been filed with the
9                 Commission as to such security, or while the registration statement is the
10                subject of a refusal order or stop order or (prior to the effective date of
11                the registration statement) any public proceeding or examination under
12                Section 8 of the Securities Act [15 U.S.C. § 77h].
13                                                 IV.
14         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
15   Defendant shall pay disgorgement of ill-gotten gains, prejudgment interest thereon,
16   and a civil penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C. §
17   77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. The Court
18   shall determine the amounts of the disgorgement and civil penalty upon motion of the
19   SEC. Prejudgment interest shall be calculated from January 1, 2014, based on the
20   rate of interest used by the Internal Revenue Service for the underpayment of federal
21   income tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the SEC’s
22   motion for disgorgement and civil penalties, and at any hearing held on such a
23   motion: (a) Defendant will be precluded from arguing that he did not violate the
24   federal securities laws as alleged in the Complaint; (b) Defendant may not challenge
25   the validity of the Consent or this Judgment; (c) solely for the purposes of such
26   motion, the allegations of the Complaint shall be accepted as and deemed true by the
27   Court; and (d) the Court may determine the issues raised in the motion on the basis of
28   affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

                                               3
           Case 2:17-cv-02189-JAD-GWF Document 19-1 Filed 10/29/18 Page 5 of 6




1    documentary evidence, without regard to the standards for summary judgment
2    contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection with
3    the Commission’s motion for disgorgement and civil penalties, the parties may take
4    discovery, including discovery from appropriate non-parties.
5                                                 V.
6           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
7    Consent of Defendant Robert Cortez Marshall to Entry of Judgment is incorporated
8    herein with the same force and effect as if fully set forth herein, and that Defendant
9    shall comply with all of the undertakings and agreements set forth therein.
10                                                VI.
11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for
12   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
13   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
14   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
15   amounts due by Defendant under this Judgment or any other judgment, order, consent
16   order, decree or settlement agreement entered in connection with this proceeding, is a
17   debt for the violation by Defendant of the federal securities laws or any regulation or
18   order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
19   Code, 11 U.S.C. §523(a)(19).
20                                                VII.
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
22   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
23   Judgment.
24   ///
25   ///
26   ///
27   ///
28   ///

                                              4
         Case 2:17-cv-02189-JAD-GWF Document 19-1 Filed 10/29/18 Page 6 of 6




1                                            VIII.
2          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
3    Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
4    without further notice.
5
              11-5-18
     Dated: ______________                 ____________________________________
                                                    __
                                                     _____
                                                         ______
                                                              ____
                                                                ____
6
                                           HON. JENNIFER
                                                    NIF      DORSEY
                                                      FER A. DO
                                                              ORSEY
7
                                            UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            5
